In an action, inter alia, to recover damages for breach of contract, the *611defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (DeMaro, J.), entered November 3, 1999, as, after a nonjury trial, inter alia, awarded the plaintiff interest at a rate of 18% per annum and an attorney’s fee.
Ordered that the judgment is modified, by deleting the second decretal paragraph thereof; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The court properly determined that the contract set forth in the plaintiffs Exhibit 21 was the contract entered into by the parties (see, UCC 2-204 [1]; 2-207 [3]). Accordingly, the defendants were bound by the provisions thereof (see, Ruttenberg v Davidge Data Sys. Corp., 215 AD2d 191, 195). However, the court improperly awarded the plaintiff an attorney’s fee, since the defenses raised by the defendants were not “without substantial basis in fact or law” (State Finance Law § 137 [4] [c]). Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.